                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT JOHN ALTAVILLA,                :

                 Plaintiff            :

     v.                               :

LARKSVILLE BORO                       :
POLICE, et al.,
                                      :
                 Defendants
                                      :

                                 ORDER

     Pending before the court is the report of Chief Magistrate Judge Susan

E. Schwab which recommends that the above-captioned matter be dismissed

pursuant to the provisions of Fed.R.Civ.P. 41(b). (Doc. 18). No objections

have been filed to Judge Schwab’s report. Upon review, the report and

recommendation will be adopted in its entirety.

     The plaintiff filed his original complaint on July 2, 2018 (Doc. 1) and an

amended complaint on July 11, 2018 (Doc. 10). The plaintiff was directed on

two occasions, July 11, 2018 (Doc. 11) and August 27, 2018 (Doc. 14), to

serve the summons and complaint upon the defendants. A summons was

ultimately returned on September 4, 2018 demonstrating service upon the

defendants with answers due September 24, 2018. (Doc. 16). After the return

of the summons, no activity occurred in the matter and, as such, by order

dated April 5, 2019, the plaintiff was directed to show cause why the action

should not be dismissed pursuant to Fed.R.Civ.P. 41(b). The plaintiff never
responded to the show cause order. Accordingly, the instant report was

issued on May 21, 2019, recommending dismissal of the action pursuant to

Fed.R.Civ.P. 41(b). (Doc. 18). Although advised of his right to do so, the

plaintiff has failed to file objections to the report.

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

      The court has reviewed the record in this case and finds no clear error

of record. The court agrees with the sound reasoning which led Judge

Schwab to conclude that the plaintiff’s complaint should be dismissed

pursuant to the provisions of Fed.R.Civ.P. 41(b). Therefore, the court will

adopt the report of Judge Schwab in its entirety.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1)    The report of Judge Schwab, (Doc. 18), is ADOPTED IN


                                         2
                 ITS ENTIRETY.

           (2)   The instant action is DISMISSED pursuant to the provisions

                 of Fed.R.Civ.P. 41(b).

           (3)   The Clerk of Court is directed to CLOSE THIS CASE.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Date: July 12, 2019
18-1326-01.wpd




                                          3
